                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                     DUBLIN DIVISION

MITCHELL LUDY,                           )
                                         )
              Plaintiff,                 )
                                         )
      v.                                 )                 CV 316-065
                                         )
DEANNE MORRIS, Health Service            )
Administrator; CHERIE PRICE, Deputy      )
Warden; WESLEY O’NEAL, Unit Manager; )
and JESSICA BYRD, Correctional Officer, )
                                         )
              Defendants.                )
                                    _________

                                          ORDER
                                          _________

       Plaintiff, an inmate at Calhoun State Prison in Morgan, Georgia, commenced the above-

captioned case pursuant to 42 U.S.C. § 1983, concerning events alleged to have occurred at

Johnson State Prison (“JSP”) in Wrightsville, Georgia. Before the Court is Plaintiff’s “Objection

to Defendants Discovery” in which he seeks the production of documents from Defendants. The

Court construes the filing as a motion to compel. (Doc. no. 128.)

I.     BACKGROUND

       Plaintiff is requesting documents relating to “the smell of tobacco and marijuana,”

referred to by Plaintiff as “Item No. 9,” and volume one of Plaintiff’s medical files, referred

to by Plaintiff as “Item No. 2.” (Doc. no. 128.) Plaintiff previously filed motions to compel

as to these documents. (Doc. nos. 99-100.) In reference to “Item No. 9,” on October 12,

2018, the presiding District Court Judge Dudley H. Bowen ordered Defendants to
               make a reasonable inquiry of supervising officers at Johnson State
               Prison to determine whether there is any recollection of documented
               complaints concerning poor air quality due to marijuana and tobacco
               smoke between October 28, 2015, and Plaintiff's transfer to Calhoun
               State Prison lodged by Plaintiff.

(Doc. no. 115, p. 6.) In reference to “Item No. 2,” this Court ordered Defendants to produce

“any additional medical record involving Plaintiff’s respiratory health, assisted living profile,

CPAP container or machine, and prescribed breathing treatments.” (Doc. no. 109, p. 7.)

       On November 9, 2018, Defendants filed a “Notice of Partial Compliance with Court

Order.” (Doc. no. 122.) Therein, Defendants informed the Court of their progress with

respect to “Item No. 9.” (Id. at 3-4.) Defendants stated they had followed the Court’s

October 12th Order and were only able to locate two emails pertaining to marijuana smoke,

which Defendants produced to Plaintiff. (Id. at 4.) Also, in the November 9th Notice,

Defendants stated they were in the process of obtaining the medical records as ordered by

this Court. (Id. at 2.) On December 12, 2018, Defendants notified the Court through a

motion for an extension of the dispositive motion deadline they have still not received the

remaining medical files for “Item No. 2” from the Georgia Department of Corrections

(“GDC”) and are working to obtain the medical files and provide them to Plaintiff. (Doc. no.

124, p. 2.)

II.    DISCUSSION

       The Court denies the motion because it is premature and likely rendered moot by

Defendants’ ongoing discovery efforts. Plaintiff’s filing does not contain, as is required by Local

Rule 26.5, a statement that Plaintiff has made a good faith effort to resolve this discovery dispute

with defense counsel. His motion to compel runs afoul of Local Rule 26.5, about which the

Court previously informed Plaintiff twice:

                                                 2
       If Plaintiff wishes to file a motion to compel pursuant to Fed. R. Civ. P. 37, he
       should first contact the attorney for the defendants and try to work out the
       problem; if Plaintiff proceeds with the motion to compel, he should file a
       statement certifying that he has contacted opposing counsel in a good faith
       effort to resolve any dispute about discovery. Loc. R. 26.5.

(Doc. nos. 25, p. 7; 109, p. 3.)

       The duty-to-confer prerequisite is not an empty formality. Merritt v. Marlin Outdoor

Advert. Ltd., CV 410-053, 2010 WL 3667022, at *4 (S.D. Ga. Sept. 15, 2010). Failure to

include such good faith certification, or to make the requisite good faith effort, amounts to a

failure to comply with Federal Rule 37(a)(1) and Local Rule 26.5 and warrants denial of the

discovery motion. See Holloman v. Mail-Well Corp., 443 F.3d 832, 844 (11th Cir. 2006)

(affirming denial of discovery motion based on “a failure to work with the defendants in

good faith” during discovery process); Haynes v. JPMorgan Chase Bank, N.A., 466 F. App’x

763, 765-66 (11th Cir. 2012) (affirming denial of motion to compel where movant failed to

consult in good faith with opponent before filing motion); see also Layfield v. Bill Heard

Chevrolet Co., 607 F.2d 1097, 1099 (5th Cir. 1979)1 (holding that failure to comply with the

Local Rules may result in summary denial of a motion).

       Additionally, it appears Plaintiff drafted this motion sometime in late November 2018

because the certificate of service attached to his motion is signed and dated for November 24,

2018, and the attached envelope is dated November 28, 2018. (Doc. no. 128, pp. 3-4.)

During this time, Defendants were still in the process of gathering discovery they were

ordered to produce to Plaintiff in the Court’s September 11, 2018 Order and October 12,

2018 Order. (See doc. nos. 109, 115, 119, 122.) Also, on December 17, 2018, Plaintiff filed

       1
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the
Eleventh Circuit adopted as binding precedent all Fifth Circuit decisions that were handed down
prior to the close of business on September 30, 1981.


                                              3
a motion for summary judgment, signed December 7, 2018, which was after Defendants’ last

notice of partial compliance. (Doc. nos. 123, 126.) Therefore, the Court will briefly address

Plaintiff’s motion to evaluate if there is any merit to his requests after Defendants’ notices of

compliance with Court orders.

       With respect to “Item No. 9,” Defendants stated they could not locate any emails

reflecting complaints of poor air quality due to marijuana or tobacco smoke but have

produced two emails pertaining to marijuana smoke. (Doc. no. 122, p. 4.) “[T]he Court

obviously cannot compel production of documents that do not exist” and “is generally

entitled to rely on representations made in discovery requests and responses.” Hunter v.

Corr. Corp. of Am., No. CV 314-035, 2015 WL 5042245, at *2 (S.D. Ga. Aug. 26, 2015)

(internal citations omitted).   Thus, Defendants’ search and subsequent production has

fulfilled their obligation as to “Item No. 9.” As to “Item No. 2,” Defendants stated they are

attempting to locate and produce the remaining medical files of Plaintiff. (Doc. no. 124, p.

2.) Therefore, Plaintiff’s motion is premature as to this discovery request.

III.   CONCLUSION

       For these reasons, the Court DENIES Plaintiff’s motion. (Doc. no. 128.) Should any

dispute remain after Defendants produce the remaining medical files, Plaintiff should first

contact defense counsel to attempt to resolve the dispute before filing a motion with the Court.

He must then attach to any subsequent motion to compel a certification that he made a good faith

effort to resolve the dispute with opposing counsel before filing his motion, quote verbatim each

request for production at issue, and include the specific ground for the motion and reasons




                                               4
assigned as supporting the motion. See Loc. R. 26.5.

       SO ORDERED this 20th day of December, 2018, at Augusta, Georgia.




                                               5
